Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2022 has been entered.
 
Response to Arguments
Claim Objections
The previous claim objections are withdrawn.
However, new claim objections are raised to certain claims as discussed below in the following Detailed Action.

35 U.S.C. 112 Rejection
The 35 U.S.C. 112 Rejection is withdrawn.



35 U.S.C. 103 Rejection
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

DETAILED ACTION
Claim Objections
Claims 1, 2 and 4-8 are objected to because of the following informalities: 

For claim 1, Examiner believes this claim should be amended in the following manner:
A system for producing an animation in a virtual space, the system comprising: 
an asset management unit that places a character object, a scene object, and a virtual camera in the virtual space; and 
a control unit that enlarges a size of the scene object in a coordinate system of the virtual space in accordance with sizes of the character object and a field angle of the virtual camera so that the size of the scene object which the virtual camera shot exceeds [[the]] an area of [[the]] an image angle of the virtual camera.



For claim 2, Examiner believes this claim should be amended in the following manner:
The animation production system according to claim 1, wherein the control unit adjusts a height of the [[second]] scene object in accordance with a height of the [[first]] character object.

For claim 4, Examiner believes this claim should be amended in the following manner:
The animation production system according to claim 1, wherein the control unit adjusts the size of the [[second]] scene object in the coordinate system of the virtual space to a size equal to or greater than a size of a shooting range of the virtual camera.

For claim 5, Examiner believes this claim should be amended in the following manner:
The animation production system according to claim 1, further comprising a storage unit for storing size data of the [[first]] character object and size data of the [[second]] scene object, wherein the control unit adjusts the size of the [[second]] scene object using a ratio obtained from the size data of the [[first]] character object stored in the storage unit and the sizes of the [[first]] character object in the virtual space.



For claim 6, Examiner believes this claim should be amended in the following manner:
The animation production system of claim 5, wherein the size data of the character object and the size data of the [[second]] scene object is height data.

For claim 7, Examiner believes this claim should be amended in the following manner:
A method for producing animations in a virtual space, wherein 
a computer executes: 
a step of placing a character object, a scene object, and a virtual camera in the virtual space; and 
a step of enlarging a size of the scene object in a coordinate system of the virtual space to a size of the character object and a size of shooting range of the virtual camera in the coordinate system of the virtual space so that the size of the scene object which the virtual camera shot exceeds [[the]] an area of [[the]] an image angle of the virtual camera.

For claim 8, Examiner believes this claim should be amended in the following manner:
A non-transitory computer-readable storage medium storing a program for producing an animation in a virtual space, 
the program causes a computer to execute: 
a step of placing a character object, a scene object, and a virtual camera in the virtual space; and 
a step of enlarging size of the scene object in a coordinate system of the virtual space to size of the character object and size of shooting range of the virtual camera in the coordinate system of the virtual space so that the size of the scene object which the virtual camera shot exceeds [[the]] an area of [[the]] an image angle of the virtual camera.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an asset management unit” and “a control unit” in Claims 1, 2 and 4-6, and “a storage unit” in Claims 5-6. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chida (US 20190099667 A1, hereinafter “Chida”) in view of Thielen et al. (US 20190019321 A1, hereinafter “Thielen”), Hakata et al. (US 20190082144 A1, hereinafter “Hakata”) and Armeni et al. (US 20180077376 A1, hereinafter “Armeni”). 

Regarding Claim 1, Chida teaches or suggests A system for producing an animation in a virtual space, the system comprising: 
an asset management unit that places a character object, a second object, and a virtual camera in the virtual space (
Chida discloses a system including a processor for executing software to perform the functions of the system as an asset management unit (page 18/par. 215).
“Further, since the position of the head of an avatar is set in accordance with the position of the HMD 20 in the up-down direction, the height relationship of the first player and the second player is reflected on the height relationship of the avatar of the first player and the avatar of the second player. In addition, when the avatar reflected in the mirror in the virtual space Vs is viewed by the player, the player sees the avatar as if having the same height as the player. Thus, the similarity between the player and the avatar increases so that the player has a stronger affinity to the avatar.”  Chida ¶ 93.
The first and second avatars are mapped to the first and second objects.
“A game processing device controls a first mounted display worn by a first player to display a virtual space in association with a first virtual position in the virtual space, and controls a second mounted display worn by a second player to display the virtual space in association with a second virtual position in the virtual space. The device also determines a position of the first player in a real space based on an output of a first sensor, moves the first virtual position in accordance with the position of the first player, determines a position of the second player in the real space based on an output of a second sensor, and moves the second virtual position in accordance with the position of the second player.”  Chida Abstract.
“For example, the progress manager 11c determines the configuration of the virtual space Vs for an object resembling an aircraft such as a drone, equipped with a camera, to fly in the virtual space Vs and perform photographing by releasing the shutter in front of the avatar 250 after a predetermined period of approximately several seconds has elapsed. Using the updated information, the image generator 11b generates and outputs the image information so that the HMD 20 and the public display 50 display the scenes of the photos captured in the virtual space Vs. The player may select the object or icon of the camera arranged in the virtual space Vs to perform shooting.”  Chida ¶ 170.
“When shooting is performed in the virtual space Vs, the record of a score or the like obtained by the player when playing the game may be displayed near the camera. Alternatively, a mirror may be arranged near the camera so that the player can view his or her avatar in the mirror, hold a desired pose during photographing, and check the pose.”  Chida ¶ 171.); and 
a control unit that enlarges a size of the second object in a coordinate system of the virtual space in accordance with size of the character object (
Chida discloses the system includes a processor for executing software to perform the functions of the system as a control unit (page 18/par. 215).
“Further, since the position of the head of an avatar is set in accordance with the position of the HMD 20 in the up-down direction, the height relationship of the first player and the second player is reflected on the height relationship of the avatar of the first player and the avatar of the second player. In addition, when the avatar reflected in the mirror in the virtual space Vs is viewed by the player, the player sees the avatar as if having the same height as the player. Thus, the similarity between the player and the avatar increases so that the player has a stronger affinity to the avatar.”  Chida ¶ 93.
Since the height relationship for the first player and the second player are fixed when the players are determined, the height relationship of the first and second avatars is determined. 
When the first object changes sizes, the second object is adjusted as well to maintain the height relationship and it is understood and/or obvious the adjustment may be an enlargement.
When the second object is added to a scene that comprises the first object, the size of the second object is adjusted to maintain the height relationship.
Chida further explains the height relationship is maintained with respect to a coordinate system of the virtual space (page 5/par. 64 and 69; and page 7/par. 93).
).
Chida does not explicitly disclose the control unit that enlarges a size of a second object in accordance with sizes of a character object in a coordinate system of a virtual space.  
However, these limitations are well-known in the art as disclosed in Thielen.
Thielen similarly discloses a system for producing animations in a virtual space for multiple objects such as multiple avatars (Abstract; page 5/par. 78 and page 8/par. 125). Thielen likewise discloses a processor as a control unit to perform the functions of its system (page 15/par. 224) such as size or height adjustment of multiple avatars between various sizes or heights so that multiple avatars are simultaneously adjusted to maintain a same scale with respect to each other (page 7/par. 112) within a coordinate system of the virtual space (page 12/par. 198; and page 14/par. 212 and 214) and it is understood and/or obvious the adjustment may be an enlargement. It follows Chida may be accordingly modified with the teachings of Thielen to produce an animation in its virtual space and implement its control unit for adjusting size of its second object in accordance with sizes of its first object in its coordinate system of its virtual space.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Chida with Thielen.  The suggestion/motivation would have been in order to facilitate simultaneous adjustments of multiple objects to maintain a same scale within a virtual space (Thielen at page 7/par. 112).
Chida in view of Thielen does not explicitly disclose adjusting a size of an object in response to a field angle of a virtual camera.
However, these limitations are well-known in the art as disclosed in Hakata.
Hakata discloses the control section adjusts the size of an object in response to a field angle of a virtual camera (
“The predetermined area T is specified by predetermined area information indicating a position coordinate (x, y, field angle α) including a field angle of the virtual camera IC in a three-dimensional virtual space having the spherical image. Zooming of the predetermined area T is implemented by enlarging or reducing a range (arc) of the field angle α.”  Hakata ¶ 61. 
Hakata further explains the adjustment of the field angle of the virtual camera is performed with respect to a coordinate system of the virtual space (pages 3-4/par. 61 and 64). It follows Chida and Thielen may be accordingly modified with the teachings of Hakata to adjust the size of its second object in its coordinate system of its virtual space in accordance with a field angle of its virtual camera.
).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Chida and Thielen with Hakata.  The suggestion/motivation would have been in order to see specific objects more clearly when the scene is zoomed in, or to see the context of the specific objects more easily when the scene is zoomed out (Hakata at page 3/par. 61).
Chida in view of Thielen and Hakata does not disclose a second object as a scene object and enlarging a size of the scene object in accordance with a size of a first object so that the size of the scene object which a virtual camera shot exceeds an area of an image angle of a virtual camera.
However, these limitations are well-known in the art as disclosed in Armeni.
Armeni similarly discloses a system for producing images of a synthetic scene as a virtual space for multiple objects (page 1/par. 4). Armeni likewise discloses a processor as a control unit to perform the functions of its system (page 6/par. 82). Armeni discloses objects are placed within the synthetic scene where the sizes of the objects may be enlarged such as an object model as a first object (Figs. 5A-B and 11; page 3/par. 39-40; and page 6/par. 74). Armeni explains a background plane for presenting a background image as a scene object (Figs. 5A-B; page 3/par. 39-40; and page 4/par. 49-50) where the size of the background plane is enlarged in accordance with the size of the object model so that the size of the background plane is at least as large as an image frame of an image plane of a simulated image sensor as a virtual camera to cover and exceed an area of an image angle of the simulated image sensor (Fig. 11; page 3/par. 44; page 4/par. 52 and page 6/par. 74). It follows Chida, Thielen and Hakata may be accordingly modified with the teachings of Armeni to place a scene object for its character object in its virtual space and enlarge a size of the scene object in accordance with its size of its character object and its field angle of its virtual camera so that the size of the scene object exceeds an area of an image angle of its virtual camera.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Chida, Thielen and Hakata with Armeni. The suggestion/motivation would have been in order to present a suitable background plane and background image as an appropriate scene object compatible with an object in the foreground of the background plane and background image  (Armeni at page 4/par. 49-50).

Regarding Claim 2, Chida in view of Thielen, Hakata and Armeni discloses The animation production system according to claim 1, wherein the control unit adjusts a height of the second object in accordance with a height of the first object (
“Further, since the position of the head of an avatar is set in accordance with the position of the HMD 20 in the up-down direction, the height relationship of the first player and the second player is reflected on the height relationship of the avatar of the first player and the avatar of the second player.”  Chida ¶ 93.
Thielen similarly discloses a system for producing animations in a virtual space for multiple objects such as multiple avatars (Abstract; page 5/par. 78 and page 8/par. 125). Thielen discloses a processor as a control unit to perform the functions of its system (page 15/par. 224) such as size or height adjustment of multiple avatars between various sizes or heights so that multiple avatars are simultaneously adjusted to maintain a same scale with respect to each other (page 7/par. 112) within a coordinate system of the virtual space (page 12/par. 198; and page 14/par. 212 and 214). It follows Chida may be accordingly modified with the teachings of Thielen to produce an animation in its virtual space and implement a processor as a control unit for appropriately adjusting height of its second object in accordance with heights of its first object.
Armeni similarly discloses a system for producing images of a synthetic scene as a virtual space for multiple objects (page 1/par. 4). Armeni likewise discloses a processor as a control unit to perform the functions of its system (page 6/par. 82). Armeni discloses objects are placed within the synthetic scene where the heights of the objects may be enlarged such as an object model as a first object (Figs. 5A-B and 11; page 3/par. 39-40; and page 6/par. 74). Armeni explains a background plane for presenting a background image as a scene object (Figs. 5A-B; page 3/par. 39-40; and page 4/par. 49-50) where the height of the background plane is enlarged in accordance with the height of the object model so that the height of the background plane is at least as large as an image frame of an image plane of a simulated image sensor as a virtual camera to cover and exceed an area of an image angle of the simulated image sensor (Fig. 5A-B and 11; page 3/par. 44; page 4/par. 52 and page 6/par. 74). It follows Chida, Thielen and Hakata may be accordingly modified with the teachings of Armeni to place a scene object for its character object in its virtual space and enlarge a height of the scene object in accordance with its height of its character object and its field angle of its virtual camera so that the size of the scene object exceeds an area of an image angle of its virtual camera to present an appropriate background for its character object.
).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Chida with Thielen. The suggestion/motivation would have been in order to facilitate simultaneous adjustments of multiple objects to maintain a same scale within a virtual space (Thielen at page 7/par. 112).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Chida, Thielen and Hakata with Armeni. The suggestion/motivation would have been in order to present a suitable background plane and background image as an appropriate scene object compatible with an object in the foreground of the background plane and background image  (Armeni at page 4/par. 49-50).

Regarding Claim 4, Chida in view of Thielen, Hakata and Armeni discloses The animation production system according to claim 1, 
wherein the control unit adjusts the size of the second object in the coordinate system of the virtual space to a size equal to or greater than a size of a shooting range of the virtual camera (
 “The predetermined area T in the spherical image is an imaging area of the virtual camera IC. The predetermined area T is specified by predetermined area information indicating a position coordinate (x, y, field angle α) including a field angle of the virtual camera IC in a three-dimensional virtual space having the spherical image. Zooming of the predetermined area T is implemented by enlarging or reducing a range (arc) of the field angle α.”  Hakata ¶ 61.
It follows Chida and Thielen may be accordingly modified with the teachings of Hakata to adjust the size of its second object in its coordinate system of its virtual space in accordance with an imaging area of an equal size of its virtual camera that is adjusted by enlarging or reducing a shooting range of its virtual camera.
Armeni similarly discloses a system for producing images of a synthetic scene as a virtual space for multiple objects (page 1/par. 4). Armeni likewise discloses a processor as a control unit to perform the functions of its system (page 6/par. 82). Armeni discloses objects are placed within the synthetic scene where the sizes of the objects may be enlarged such as an object model as a first object (Figs. 5A-B and 11; page 3/par. 39-40; and page 6/par. 74). Armeni explains a background plane for presenting a background image as a scene object (Figs. 5A-B; page 3/par. 39-40; and page 4/par. 49-50) where the size of the background plane is enlarged in accordance with the size of the object model so that the size of the background plane is at least as large as an image frame of an image plane of a simulated image sensor as a virtual camera to cover and exceed an area of an image angle of the simulated image sensor (Fig. 11; page 3/par. 44; page 4/par. 52 and page 6/par. 74). It follows Chida, Thielen and Hakata may be accordingly modified with the teachings of Armeni to place a scene object for its character object in its virtual space and adjust the size of the scene object in its coordinate system of its virtual space to a size equal to or greater than a size of a shooting range of its virtual camera.
).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Chida and Thielen with Hakata. The suggestion/motivation would have been in order to see specific objects more clearly when the scene is zoomed in, or to see the context of the specific objects more easily when the scene is zoomed out (Hakata at page 3/par. 61).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Chida, Thielen and Hakata with Armeni. The suggestion/motivation would have been in order to present a suitable background plane and background image as an appropriate scene object compatible with an object in the foreground of the background plane and background image  (Armeni at page 4/par. 49-50).

Regarding Claim 5, Chida in view of Thielen, Hakata and Armeni discloses The animation production system according to claim 1, further comprising 
a storage unit for storing size data of the first object and size data of the second object (
Chida discloses memory as a storage unit for storing data to perform the functions of its system (page 18/par. 215). 
“Further, since the position of the head of an avatar is set in accordance with the position of the HMD 20 in the up-down direction, the height relationship of the first player and the second player is reflected on the height relationship of the avatar of the first player and the avatar of the second player. In addition, when the avatar reflected in the mirror in the virtual space Vs is viewed by the player, the player sees the avatar as if having the same height as the player. Thus, the similarity between the player and the avatar increases so that the player has a stronger affinity to the avatar.”  Chida ¶ 93.  In order to calculate the height relationship, the size data of the first object and the second object is acquired.
Thielen similarly discloses a system for producing animations in a virtual space for multiple objects such as multiple avatars (Abstract; page 5/par. 78 and page 8/par. 125). Thielen likewise discloses a memory for storing data to perform the functions of its system (page 15/par. 225) where the data includes size data of its multiple avatars (page 7/par. 112). It follows Chida may be accordingly modified with the teachings of Thielen to store size data of its first and second objects in its storage unit.
Armeni similarly discloses a system for producing images of a synthetic scene as a virtual space for multiple objects (page 1/par. 4). Armeni likewise discloses a processor as a control unit to perform the functions of its system (page 6/par. 82). Armeni discloses objects are placed within the synthetic scene where the sizes of the objects may be enlarged such as an object model as a first object (Figs. 5A-B and 11; page 3/par. 39-40; and page 6/par. 74). Armeni explains a background plane for presenting a background image as a scene object (Figs. 5A-B; page 3/par. 39-40; and page 4/par. 49-50) where the size of the background plane is enlarged in accordance with the size of the object model so that the size of the background plane is at least as large as an image frame of an image plane of a simulated image sensor as a virtual camera to cover and exceed an area of an image angle of the simulated image sensor (Fig. 11; page 3/par. 44; page 4/par. 52 and page 6/par. 74). It follows Chida, Thielen and Hakata may be accordingly modified with the teachings of Armeni to place a scene object for its character object in its virtual space and store size data of the scene object in its storage unit.
 ), 
wherein the control unit adjusts the size of the second object using a ratio obtained from the size data of the first object stored in the storage unit and the size of the first object in the virtual space (
Chida discloses memory as a storage unit for storing data to perform the functions of its system (page 18/par. 215).
“Further, since the position of the head of an avatar is set in accordance with the position of the HMD 20 in the up-down direction, the height relationship of the first player and the second player is reflected on the height relationship of the avatar of the first player and the avatar of the second player. In addition, when the avatar reflected in the mirror in the virtual space Vs is viewed by the player, the player sees the avatar as if having the same height as the player. Thus, the similarity between the player and the avatar increases so that the player has a stronger affinity to the avatar.”  Chida ¶ 93.
Thielen similarly discloses a system for producing animations in a virtual space for multiple objects such as multiple avatars (Abstract; page 5/par. 78 and page 8/par. 125). Thielen likewise discloses a memory for storing data to perform the functions of its system (page 15/par. 225) where the data includes size data of its multiple avatars (page 7/par. 112). Thielen further discloses determining a ratio from the size data of the first object (page 8/par. 127). Thielen explains its system performs size or height adjustment of multiple avatars between various sizes or heights so that multiple avatars are simultaneously adjusted to maintain a same scale with respect to each other using the determined ratio from the size data of the first object (page 7/par. 112 and page 8/par. 127) within a coordinate system of the virtual space (page 12/par. 198; and page 14/par. 212 and 214). It follows Chida may be accordingly modified with the teachings of Thielen for adjusting size of its second object in accordance with sizes of its first object and a ratio obtained from the size data of its first object.
Armeni similarly discloses a system for producing images of a synthetic scene as a virtual space for multiple objects (page 1/par. 4). Armeni likewise discloses a processor as a control unit to perform the functions of its system (page 6/par. 82). Armeni discloses objects are placed within the synthetic scene where the sizes of the objects may be enlarged such as an object model as a first object (Figs. 5A-B and 11; page 3/par. 39-40; and page 6/par. 74). Armeni explains a background plane for presenting a background image as a scene object (Figs. 5A-B; page 3/par. 39-40; and page 4/par. 49-50) where the size of the background plane is enlarged in accordance with the size of the object model so that the size of the background plane is at least as large as an image frame of an image plane of a simulated image sensor as a virtual camera to cover and exceed an area of an image angle of the simulated image sensor (Fig. 11; page 3/par. 44; page 4/par. 52 and page 6/par. 74). It follows Chida, Thielen and Hakata may be accordingly modified with the teachings of Armeni to place a scene object for its character object in its virtual space and adjust the size of the scene object in accordance with sizes of its character object and a ratio obtained from the size data of its character object.
).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Chida with Thielen. The suggestion/motivation would have been in order to facilitate simultaneous adjustments of multiple objects to maintain a same scale within a virtual space (Thielen at page 7/par. 112).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Chida, Thielen and Hakata with Armeni. The suggestion/motivation would have been in order to present a suitable background plane and background image as an appropriate scene object compatible with an object in the foreground of the background plane and background image  (Armeni at page 4/par. 49-50).

Regarding Claim 6, Chida in view of Thielen, Hakata and Armeni discloses The animation production system of claim 5, wherein the size data is height data (“Further, since the position of the head of an avatar is set in accordance with the position of the HMD 20 in the up-down direction, the height relationship of the first player and the second player is reflected on the height relationship of the avatar of the first player and the avatar of the second player.”  Chida ¶ 93.
Thielen similarly discloses a system for producing animations in a virtual space for multiple objects such as multiple avatars (Abstract; page 5/par. 78 and page 8/par. 125). Thielen likewise discloses a processor as a control unit to perform the functions of its system (page 15/par. 224) such as size or height adjustment of multiple avatars between various sizes or heights so that multiple avatars are simultaneously adjusted to maintain a same scale with respect to each other (page 7/par. 112) within a coordinate system of the virtual space (page 12/par. 198; and page 14/par. 212 and 214). It follows Chida may be accordingly modified with the teachings of Thielen to produce an animation in its virtual space and implement its control unit for adjusting size of its second object in accordance with sizes of its first object.
Armeni similarly discloses a system for producing images of a synthetic scene as a virtual space for multiple objects (page 1/par. 4). Armeni likewise discloses a processor as a control unit to perform the functions of its system (page 6/par. 82). Armeni discloses objects are placed within the synthetic scene where the heights of the objects may be enlarged such as an object model as a first object (Figs. 5A-B and 11; page 3/par. 39-40; and page 6/par. 74). Armeni explains a background plane for presenting a background image as a scene object (Figs. 5A-B; page 3/par. 39-40; and page 4/par. 49-50) where the height of the background plane is enlarged in accordance with the height of the object model so that the height of the background plane is at least as large as an image frame of an image plane of a simulated image sensor as a virtual camera to cover and exceed an area of an image angle of the simulated image sensor (Fig. 5A-B and 11; page 3/par. 44; page 4/par. 52 and page 6/par. 74). It follows Chida, Thielen and Hakata may be accordingly modified with the teachings of Armeni to place a scene object for its character object in its virtual space and enlarge a height of the scene object in accordance with its height of its character object and its field angle of its virtual camera so that the size of the scene object exceeds an area of an image angle of its virtual camera to present an appropriate background for its character object.
).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Chida with Thielen.  The suggestion/motivation would have been in order to facilitate simultaneous adjustments of multiple objects to maintain a same scale within a virtual space (Thielen at page 7/par. 112).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Chida, Thielen and Hakata with Armeni. The suggestion/motivation would have been in order to present a suitable background plane and background image as an appropriate scene object compatible with an object in the foreground of the background plane and background image  (Armeni at page 4/par. 49-50).

Regarding Claim 7, Chida discloses A method for producing animations in a virtual space, wherein a computer executes: 
a step of placing a character object and a virtual camera in the virtual space (
“Further, since the position of the head of an avatar is set in accordance with the position of the HMD 20 in the up-down direction, the height relationship of the first player and the second player is reflected on the height relationship of the avatar of the first player and the avatar of the second player. In addition, when the avatar reflected in the mirror in the virtual space Vs is viewed by the player, the player sees the avatar as if having the same height as the player. Thus, the similarity between the player and the avatar increases so that the player has a stronger affinity to the avatar.”  Chida ¶ 93.
The first and second avatars are mapped to the first and second objects.
“A game processing device controls a first mounted display worn by a first player to display a virtual space in association with a first virtual position in the virtual space, and controls a second mounted display worn by a second player to display the virtual space in association with a second virtual position in the virtual space. The device also determines a position of the first player in a real space based on an output of a first sensor, moves the first virtual position in accordance with the position of the first player, determines a position of the second player in the real space based on an output of a second sensor, and moves the second virtual position in accordance with the position of the second player.”  Chida Abstract.
“For example, the progress manager 11c determines the configuration of the virtual space Vs for an object resembling an aircraft such as a drone, equipped with a camera, to fly in the virtual space Vs and perform photographing by releasing the shutter in front of the avatar 250 after a predetermined period of approximately several seconds has elapsed. Using the updated information, the image generator 11b generates and outputs the image information so that the HMD 20 and the public display 50 display the scenes of the photos captured in the virtual space Vs. The player may select the object or icon of the camera arranged in the virtual space Vs to perform shooting.”  Chida ¶ 170.
“When shooting is performed in the virtual space Vs, the record of a score or the like obtained by the player when playing the game may be displayed near the camera. Alternatively, a mirror may be arranged near the camera so that the player can view his or her avatar in the mirror, hold a desired pose during photographing, and check the pose.”  Chida ¶ 171.
); and 
a step of enlarging a size of a second object in a coordinate system of the virtual space to size of the character object (
“Further, since the position of the head of an avatar is set in accordance with the position of the HMD 20 in the up-down direction, the height relationship of the first player and the second player is reflected on the height relationship of the avatar of the first player and the avatar of the second player. In addition, when the avatar reflected in the mirror in the virtual space Vs is viewed by the player, the player sees the avatar as if having the same height as the player. Thus, the similarity between the player and the avatar increases so that the player has a stronger affinity to the avatar.”  Chida ¶ 93.
Since the height relationship for the first player and the second player are fixed when the players are determined, the height relationship of the first and second avatars is determined. 
When the first object changes sizes, the second object is adjusted as well to maintain the height relationship and it is understood and/or obvious the adjustment may be an enlargement.
When the second object is added to a scene that comprises the first object, the size of the second object is adjusted to maintain the height relationship.
Chida further explains the height relationship is maintained with respect to a coordinate system of the virtual space (page 5/par. 64 and 69; and page 7/par. 93).
).
Chida does not explicitly disclose enlarging a size of a second object to size of a character object in a coordinate system of a virtual space.
However, these limitations are well-known in the art as disclosed in Thielen.
Thielen similarly discloses a system for producing animations in a virtual space for multiple objects such as multiple avatars (Abstract; page 5/par. 78 and page 8/par. 125). Thielen likewise discloses a processor as a control unit to perform the functions of its system (page 15/par. 224) such as size or height adjustment of multiple avatars between various sizes or heights so that multiple avatars are simultaneously adjusted to maintain a same scale with respect to each other (page 7/par. 112) within a coordinate system of the virtual space (page 12/par. 198; and page 14/par. 212 and 214) and it is understood and/or obvious the adjustment may be an enlargement. It follows Chida may be accordingly modified with the teachings of Thielen to produce an animation in its virtual space and implement its control unit for adjusting size of its second object in accordance with sizes of its first object in its coordinate system of its virtual space.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Chida with Thielen.  The suggestion/motivation would have been in order to facilitate simultaneous adjustments of multiple avatars to maintain a same scale within a virtual space (Thielen at page 7/par. 112).
Chida in view of Thielen does not explicitly disclose adjusting a size of an object to size of shooting range of a virtual camera.
However, these limitations are well-known in the art as disclosed in Hakata.
Hakata discloses the control section adjusts the size of an object to size of shooting range of a virtual camera (
“The predetermined area T is specified by predetermined area information indicating a position coordinate (x, y, field angle α) including a field angle of the virtual camera IC in a three-dimensional virtual space having the spherical image. Zooming of the predetermined area T is implemented by enlarging or reducing a range (arc) of the field angle α.”  Hakata ¶ 61. 
Hakata further explains the adjustment of the field angle of the virtual camera is performed with respect to a coordinate system of the virtual space (pages 3-4/par. 61 and 64). It follows Chida and Thielen may be accordingly modified with the teachings of Hakata to adjust the size of its second object in its coordinate system of its virtual space in accordance with size of shooting range of its virtual camera.
).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Chida and Thielen with Hakata.  The suggestion/motivation would have been in order to see specific objects more clearly when the scene is zoomed in, or to see the context of the specific objects more easily when the scene is zoomed out (Hakata at page 3/par. 61).
Chida in view of Thielen and Hakata does not disclose a second object as a scene object and enlarging a size of the scene object in accordance with a size of a first object so that the size of the scene object which a virtual camera shot exceeds an area of an image angle of a virtual camera.
However, these limitations are well-known in the art as disclosed in Armeni.
Armeni similarly discloses a system for producing images of a synthetic scene as a virtual space for multiple objects (page 1/par. 4). Armeni likewise discloses a processor as a control unit to perform the functions of its system (page 6/par. 82). Armeni discloses objects are placed within the synthetic scene where the sizes of the objects may be enlarged such as an object model as a first object (Figs. 5A-B and 11; page 3/par. 39-40; and page 6/par. 74). Armeni explains a background plane for presenting a background image as a scene object (Figs. 5A-B; page 3/par. 39-40; and page 4/par. 49-50) where the size of the background plane is enlarged in accordance with the size of the object model so that the size of the background plane is at least as large as an image frame of an image plane of a simulated image sensor as a virtual camera to cover and exceed an area of an image angle of the simulated image sensor (Fig. 11; page 3/par. 44; page 4/par. 52 and page 6/par. 74). It follows Chida, Thielen and Hakata may be accordingly modified with the teachings of Armeni to place a scene object for its character object in its virtual space and enlarge a size of the scene object to its size of its character object and its size of shooting range of its virtual camera so that the size of the scene object exceeds an area of an image angle of its virtual camera.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Chida, Thielen and Hakata with Armeni. The suggestion/motivation would have been in order to present a suitable background plane and background image as an appropriate scene object compatible with an object in the foreground of the background plane and background image  (Armeni at page 4/par. 49-50).

Regarding Claim 8, Chida in view of Thielen, Hakata and Armeni discloses A non-transitory computer-readable storage medium storing a program for producing an animation in a virtual space, the program causes a computer (Chida discloses memory as a storage unit for a program for execution by a computer to perform the functions of its system (page 18/par. 215); Thielen similarly discloses a system for producing animations in a virtual space for multiple objects such as multiple avatars (Abstract; page 5/par. 78 and page 8/par. 125) and likewise discloses a memory for storing a program for execution by a computer to perform the functions of its system (page 15/par. 224-225); and it follows Chida may be accordingly modified with the teachings of Thielen to store a program for producing animations in a virtual space) to execute: steps corresponding to the method of claim 7 (See Claim 7 rejection for details.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES TSENG/           Primary Examiner, Art Unit 2613